Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 09/07/2022, wherein: 
Claims 1-20 are pending.  Claims 1, 5, 11, 15-16 and 19 have been amended.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 16 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Limitations 1-2 and 4-5 of  receive one or more data elements associated with user data of a user from one of a plurality of sources (limitation 1); create one or more tokens based on the user data (limitation 2); vend the user data to one of a plurality of parties utilizing the one or more tokens (limitation 4), and compensate the user for vending the user data utilizing currency, wherein the data is accessible from the secure location utilizing an indicator included in the one or more tokens (limitation 5) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).
  Independent claim 16, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites underlined additional elements (i.e., a data platform, a processor for executing a set of instructions: a memory for storing the set of instructions, wherein the set of instructions are executed…..; automatically vend…; crypto currency) to perform abstract steps/limitations 1-2 and 4-5 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a data platform, a processor for executing a set of instructions: a memory for storing the set of instructions, wherein the set of instructions are executed…..; automatically vend…; crypto currency).  Further, limitation 1 of “receives one or more data elements……” via a processor of the data platform is merely receiving data/gathering data, which is considered as “insignificant extra solution activity”, thus is not significantly more than the identified abstract idea.  Next, limitation 3 of “store the user data in a secure location” via the processor of the data platform is merely storing data, which is also considered as ““insignificant extra solution activity”, thus is not significantly more than the identified abstract idea.   Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a data platform, a processor for executing a set of instructions: a memory for storing the set of instructions, wherein the set of instructions are executed…..; automatically vend…; crypto currency) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Independent claim 16 (step 2B):  The additional element in claim 16 (i.e., a data platform, a processor for executing a set of instructions: a memory for storing the set of instructions, wherein the set of instructions are executed…..; automatically vend…; crypto currency) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the underlined additional elements “i.e., a data platform, a processor for executing a set of instructions: a memory for storing the set of instructions, wherein the set of instructions are executed…..; automatically vend…; crypto currency” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-2 and 4-5 mentioned above.   Further, limitation 1 of “receives one or more data elements……” via a processor of the data platform is merely receiving data/gathering data, which is considered as “insignificant extra solution activity”, thus is not significantly more than the identified abstract idea.  Next, limitation 3 of “store the user data in a secure location” via the processor of the data platform is merely storing data, which is also considered as ““insignificant extra solution activity”, thus is not significantly more than the identified abstract idea.  
When revaluating the additional limitations/steps 1 and 3 of data gathering/receiving data and storing data mentioned above in step 2B here, these data gathering/receiving data and storing data limitations are also well-understood, routine and conventional activities.  The use of generic computer to receive data/gather data and store data through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   
Thus evidences have been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above additional steps/additional elements/additional limitations do not amount to significantly more/do not provide an inventive concept. Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claims 1 and claim 11:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, a method claim 1 and  a system claim 11 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as the system claim(s) 16.  The underlined components (i.e.,  a data platform; a plurality of electronic devices executing a data application, the data application….; the plurality of electronic devices executing the data application through one or more networks…; automatically vending; crypto currency) described in independent claims 1 and/or 11 add nothing of substance to the underlying abstract idea.  They are merely using a tools to implement the identified abstract idea and/or are general link to technological environment.  Thus, are not significantly more than the identified abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-10, 12-15 and 17-20 are merely add further details of the abstract steps/elements recited in claims 1, 11 and 16 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   These elements are recited at a high level of generality and/or is recited as performing generic computer functions (to implement the identified abstract idea(s)) routinely used in computer applications.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-10, 12-15 and 17-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious to one or ordinary skilled in the at before the effective filing data of invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-7, 11-13 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pead; (US 2018/0144153 A1); in view of Sweeney et al; (US 2021/0192075 A1); and further in view of Marlin et al; (US 2019/0347442 A1):
4.	Independent claims 1, 11 and 16:  Pead teaches a method and system for monetizing user data utilizing a data platform, comprising: 
receiving one or more data elements associated with user data of a user from one of a plurality of sources (step/limitation 1) {At least paras 0043-0045 in context with examples in fig. 6 paras 0089-0100 and fig. 8 paras 0103-0111.  Also see para 0026-0027, fig. 3 para 0059, fig. 4 para 0080-0081 and especially fig. 9 especially paras 0117-0120};
 creating one or more tokens based on the user data (step/limitation 2) {At least para 0032, fig. 6 especially para 0059, fig. 4 especially para 0081, fig. 9 especially paras 0119-0120}; 
storing the user data in a secure location associated with the data platform including at least a database (step/limitation 3) {e.g., secure database in fig. 1 para 0042, in fig. 4 para 0082, in fig. 6 para 0095, in fig. 8 para 0109 and in fig. 9 para 0118-0119};
vending the user data (para 0034, fig 9 para 0123-0124) according to user preferences (e.g., see settings or preferences of user to control using sharing user data e.g., user’s preference for the digital verification system to prompt the user each time transaction data is shared to the third-party provider system and user can select what information/category the user want to share…etc., in in fig. 7 paras 0096-0100 especially paras 0097-0100) associated with the user to one of a plurality of parties (e.g., third party providers in fig. 7 paras 0098-0099 and fig. 9 paras 0120-0124) utilizing the one or more tokens (e.g., security token in fig. 9 para 0120 and para 0032), wherein the user data is accessible from the secure location utilizing an indicator (e.g., a private key, publish key in paras 0032, 0048, 0071, 0081, 0119-0120 and 0125) included in the one or more tokens (part of step/limitation 4) {At least paras 0029-0034.  See example in At least fig. 9 especially paras 0120-0124 in context with fig. 7 paras 0096-0101}; and 
compensating (e.g., promotion, discount or another offer, in exchange for user information in at least para 0036) the user for vending the user data (part of step/limitation 5) {At least paras 0034-0036 especially para 0036 in context with example in fig. 9 especially paras 0120-0124.  Also see paras 0056-0057}.
However, Pead does not explicitly teach the underlined features: “automatically vending the user data according to user preferences associated with the user to one of a plurality of parties…..” (part of step/limitation 4).
	Sweeney teaches automatically vending the user data according to user preferences (e.g., user give consent including user preferences and permission for sharing user data in advance in at least Abstract, paras 0109-0115 in context with figs. 3A-3G and figs. 3I-30 in paras 0047-0090 especially paras 0052-0080), associated with the user to one of a plurality of parties {At least Abstract fig. 1B paras 0107-0115 in context with figs. 3A-3G and figs. 3I-30 paras 0047-0090 especially paras 0052-0080, see user give consent/data sharing consent bundle including user preferences and permission for sharing user data in advance; these consent information are then stored in records; and user data are automatically vented to other parties/advertisers when the stored consent information is determined to be valid}.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “vending the user data according to user preferences to one of a plurality of parties…..” of Pead to include “automatically vending the user data according to user preferences to one of a plurality of parties”, taught by Sweeney.  One would be motivated to do this in order to enable another option of sharing user data, that is sharing user data based on user consent/permission in advance.  This in turn would increase the efficiency and effectiveness of the overall combination system of Pead and Sweeney.  Further, one would be motivated to do this in order to enable flexible and secure control of potentially private data transmitted over networks, and of data sets representing consents authorizing access, use, and otherwise processing such data {Sweeney:  At least para 0002}.    
	However, the combination of Pead and Sweeney does not explicitly teach the underlined features: “compensating the user for vending the user data utilizing currency or cryptocurrency” (part of step/limitation 5).
	Marlin teaches compensating the user for vending the user data utilizing currency or cryptocurrency {At least para 0039, see reward the user for accessing user data in the form of digital currency}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “compensating the user for vending the user data” of the combination of Pead and Sweeney to include “compensating the user for vending the user data utilizing currency or cryptocurrency”, taught by Marlin.  One would be motivated to do this in order to enrich the sources of rewards to the user for vending/using/accessing user data.  This in turn would increase the users’ experience and satisfaction.  
5.	Claim 2:  The combination of Pead, Sweeney and Marlin teaches the claimed invention as in claim 1.  Pead further teaches generating an advertisement (e.g., offer) specifically for the user utilizing the user data, wherein the user is an individual {Pead: At last para 0034}, family, group, corporation, or entity. 
6.	Claims 3, 12 and 17:  The combination of Pead, Sweeney and Marlin teaches the claimed invention as in claims 1, 11 and 16 respectively.  Pead further teaches wherein receiving the one or more data elements includes receiving initial data elements including the one or more data elements {At least paras 0082, 0101, 0110}, modifying the one or more data elements {At least paras 0085-0087, 0110, 0102}, updating the one or more data elements (At least paras 0085-0087, 0110, 0102), and verifying the one or more data elements {At least para 0086-0088}.   
7.	Claim 4:   The combination of Pead, Sweeney and Marlin teaches the claimed invention as in claim 1.  Pead further teaches
 wherein the user data is vended utilizing a portion (e.g., private key) of the one or more tokens {At least paras 0032, 0048, 0071, 0081, 0120 and 0125}. 
8.	Claim 5:  The combination of Pead, Sweeney and Marlin teaches the claimed invention as in claim 1.  Pead further teaches wherein the one or more tokens (e.g., publish key stored in secure database of the blockchain in fig. 9 para 0120, 0071, 0081) represent blockchain tokens {Pead: At least paras 0071, 0081, fig. 9 paras 0119-0120, 0125}, and wherein the user preferences specify how and when 1) the user data is utilized and 2) the user is compensated {Sweeney:  At least paras 0048-0080 in figs. 3A-3M and also figs. 3N-3O}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the user preferences” of the combination of Pead, Sweeney and Marlin to include “wherein the user preferences specify how and when 1) the user data is utilized and 2) the user is compensated”, taught by Sweeney.  one would be motivated to do this in order to enable flexible and secure control of potentially private data transmitted over networks, and of data sets representing consents authorizing access, use, and otherwise processing such data {Sweeney:  At least para 0002}.    
9.	Claim 6:  The combination of Pead, Sweeney and Marlin teaches the claimed invention as in claim 1.  Pead further teaches wherein a token is created for each unique data set associated with the user data {At least paras 0126, 0119}. 
10.	Claim 7:  The combination of Pead, Sweeney and Marlin teaches the claimed invention as in claim 1.  Pead further teaches wherein the indicator is an encrypted hash {At least paras 0032, 0048, 0071, 0081, 0119-0120 and 0125}.
11.	Claims 13, 18 and 19:  The combination of Pead, Sweeney and Marlin teaches the claimed invention as in claims 11 and 16 respectively.  The combination further teaches wherein the user data is vended utilizing a fraction (e.g., a portion of the token e.g., private key/publish key) of the one or more tokens (para 0048, see token 124 can be a combination of key, password, passphrase, pseudo-random output…etc.), wherein the one or more tokens (e.g., publish key) represent blockchain tokens, wherein the indicator (e.g., private key/publish key) is an encrypted hash {Pead: At least paras 0032, 0048, 0071, 0081, 0119-0120 and 0125}; and 
	 wherein the user preferences specify how and when 1) the user data is utilized and 2) the user is compensated (this limitation is in claim 19) {Sweeney:  At least paras 0048-0080 in figs. 3A-3M and also figs. 3N-3O}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the user preferences” of the combination of Pead, Sweeney and Marlin to include “wherein the user preferences specify how and when 1) the user data is utilized and 2) the user is compensated”, taught by Sweeney.  one would be motivated to do this in order to enable flexible and secure control of potentially private data transmitted over networks, and of data sets representing consents authorizing access, use, and otherwise processing such data {Sweeney:  At least para 0002}.    
12.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pead; (US 2018/0144153 A1); in view of Sweeney et al; (US 2021/0192075 A1); in view of Marlin et al; (US 2019/0347442 A1); and further in view of Leekley; (US 2019/0087844 A1): 
13.	Claims 8 and 15:  The combination of Pead, Sweeney and Marlin teaches the claimed invention as in claims 1 and 11.  The combination further teaches a blockchain controlling utilization of the user data {Pead: At least fig. 9 paras 0117-0124}; and wherein the user preferences specify how and when 1) the user data is utilized and 2) the user is compensated {Sweeney:  At least paras 0048-0080 in figs. 3A-3M and also figs. 3N-3O}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the user preferences” of the combination of Pead, Sweeney and Marlin to include “wherein the user preferences specify how and when 1) the user data is utilized and 2) the user is compensated”, taught by Sweeney.  one would be motivated to do this in order to enable flexible and secure control of potentially private data transmitted over networks, and of data sets representing consents authorizing access, use, and otherwise processing such data {Sweeney:  At least para 0002}. 
However, Pead, Sweeney and Marlin does not explicitly teach the underlined features: “creating a smart contract controlling utilization of the user data”.    
	Leekley teaches creating a smart contract controlling utilization of the user data {At least fig. 1 para 0049}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “a blockchain controlling utilization of the user data; and wherein the user preferences specify how and when 1) the user data is utilized and 2) the user is compensated” of the combination of Pead, Sweeney and Marlin to include “creating a smart contract controlling utilization of the user data”, taught by Leekley.  One would be motivated to do this since using smart contracts allows parties to carry out transactions and agreements without the need for an intermediary, legal system, or external enforcement mechanism, and thus, cutting out any fees owed to these third parties while promoting frictionless transactions.
14.	Claims 9-10, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pead; (US 2018/0144153 A1); in view of Sweeney et al; (US 2021/0192075 A1); in view of Marlin et al; (US 2019/0347442 A1); in view of Simons; (US 2019/0342095 A1): 
15.	 Claims 9, 14 and 20:  The combination of Pead, Sweeney and Marlin teaches the claimed invention as in claims 1, 11 and 20.  The combination further teaches validate request for a transaction associated with the vending; and ensures secure utilization of the user data {Pead: At least paras 0120-0124, 0129, 0032}.  However, the combination of Pead, Sweeney and Marlin does not explicitly teach the underlined features: “generating a timestamp for a transaction associated with the vending; and storing transaction information including the timestamp”.
	Simons teaches generating a timestamp for a transaction associated with the vending; and storing transaction information including the timestamp {At least para 0041 in context with para 0022, fig. 2 especially para 0062 and fig. 3 especially para 0069}.  Simons also teaches ensures secure utilization of the user data (already taught by Pead above) {At least in para 0022, fig. 2 paras 0052-0062 and fig. 3 paras 0063-0069, also claims 1-9} 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “validate request for a transaction associated with the vending; and ensures secure utilization of the user data” of the combination of Pead, Sweeney and Marlin to include “generating a timestamp for a transaction associated with the vending; and storing transaction information including the timestamp”, taught by Simons.  One would be motivated to do this in order to record/ keep track of the transaction with more details to enhance integrity and security.    
16.	Claim 10:    The combination of Pead, Sweeney and Marlin teaches the claimed invention as in claim 1.  The combination of Pead, Sweeney and Marlin further teaches wherein the compensating comprises receiving offer (e.g., promotion, discounts) from the one of the plurality of parties to access the user data utilizing the one or more tokens {Pead: At least 0034-0036}.  However, the combination of Pead, Sweeney and Marlin does not explicitly teach the underlined feature: “wherein the compensating further comprises: receiving payments from the one of the plurality of parties to access the user data utilizing the one or more tokens”.
	Simons teaches receiving payments (e.g., currency based such as monetary compensation, cryptocurrency in para 0068) from the one of the plurality of parties to access the user data utilizing the one or more tokens {At least para 0068, 0022 in context with fig 3 paras 0064-0067}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the compensating comprises receiving offer (e.g., promotion, discounts) from the one of the plurality of parties to access the user data utilizing the one or more tokens” of the combination of Pead, Sweeney and Marlin to include “receiving payments from the one of the plurality of parties to access the user data utilizing the one or more tokens”, taught by Simons.  One would be motivated to do this in order to enrich the source of reward/compensation to the user for accessing the user data.  This in turn would enhance the user experience and satisfaction.   
Prior Art that is pertinent to Applicant’s disclosure
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Simons; (US 2019/0342095 A1), wherein teaches receiving one or more data elements associated with user data of a user from one of a plurality of sources; creating one or more tokens based on the user data; storing the user data m a secure location: vending the user data to one of a plurality of parties utilizing the one or more tokens, wherein the user data is accessible from the secure location utilizing an indicator included in the one or more tokens and compensating the user for vending the user data in at least Abstract, para 0016-0022, 0034-0046, figs 2-3 paras 0050-0069 and claims 1-9.  Also, see Marlin et al; (US 2019/0347442 A1), wherein teaches advertisers/third party providers compensate/reward the users in exchange for accessing user data in the blockchain system in at least in fig. 6 para 0039, fig. 14 para 0046.  In addition, see Postrel; (US 2019/0019208 A1) teaches the mentioned features in at least Abstract, para 0002.   Further see other reference in PTO-892 form.  
Response to Arguments
18.	Regarding 102, Applicant’s arguments have been fully considered and are moot in view of a new ground of rejection.  Please see new added references: Sweeney et al; (US 2021/0192075 A1); and Marlin et al; (US 2019/0347442 A1) to the rejection above.
	Regarding 101, Applicant’s argument regarding 101 have been respectfully considered but are not persuasive.  Please see the Office’s responds to the Applicant below.
19.	Responding back to Applicant’s arguments regarding 101 on pages 8-10 of the Applicant’s response:
	On page 9 Applicant argued: “….. Applicant has amended the claims to overcome this rejection. Applicant notes that the described embodiments are more than an abstract idea. An abstract idea is one that has no practical application as recited by the Office Action on p. 3. Applicant notes that the illustrative embodiments claim automatically creating, saving, and communicating targeted advertisements as performed by a data platform as recited. The application provides a clear improvement to for users to support their own portfolio. As a result, the claims do not present an abstract idea.”
	The Office’s response:  However, the Office respectfully submits that what Applicant is referring above (e.g., creating, and communicating targeted advertisements) are abstract idea (s).  Next, saving/storing targeted advertisements is merely storing data, which in “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  Further “a data platform” in claim 16 (the same hold true for claims 1 and 11) is recited as a high level of generality i.e., as a generic processor of the data platform performing a generic computer function to apply/implement the identified abstract steps/limitations (e.g., creating and communicating targeted advertisements).  This generic a data platform or a processor of the data platform is no more than mere instructions to apply/implement the identified abstract idea using a generic computer component.    Thus, it is not significantly more than the identified abstract idea(s).  See details of 101 rejection above.  Therefore, the Office respectfully disagrees with the Applicant’s assertion that “described embodiments are more than an abstract idea”.  
	On page 9, Applicant further argued: “Applicant notes that claim 1 recites the method is performed by “a data platform” and other activities that are not performed by a human. As a result, they are not an abstract idea. Specifically, Applicant notes that with regard to Step 2A Prong One and Two it is improper to say that “receiving”, “creating”, “storing”, “automatically vending’, and compensating are steps that fall within “Certain Method of Organized Human Activities” as these are specifically claimed as non-human activities performed through or from a data platform. The claim language must be ignored to make this assertion. In addition, the information from these steps is utilized to create a token and automatically vend the user data which is clearly not an abstract idea as claimed. As with Enfish, the illustrative embodiments allow for a data platform and database for improving and existing technology and thus is not directed to an abstract idea. Claims directed to improvements to other technologies or technological processes, beyond computer improvements, may also avoid the full eligibility analysis. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316, 120 USPQ2d 1091, 1103 (Fed. Cir. 2016) Therefore, the claims do not recite an abstract idea.”
	The Office’s response:  However, the Office respectfully submits again what Applicant is referring to {e.g., “receiving one or more elements associated with user data…..; creating one or more tokens (identifiers) based on the user data; vending the user data according to user preferences associated with the user….., and compensating the user……} are  abstract idea.    Next again, the additional element of “a data platform” in claim 16 (the same hold true for claims 1 and 11) is recited as a high level of generality i.e., as a generic processor of the data platform performing a generic computer function to apply/implement the identified abstract steps/limitations (e.g., “receiving”, “creating”, “vending’’, and compensating).  This generic a data platform or a processor of the data platform is no more than mere instructions to apply/implement the identified abstract idea using a generic computer component.  Thus, it is not significantly more than the identified abstract idea(s).  Furthermore, the underlined additional element of “automatically vend/vending” is also merely used as a tool to apply/implement (automate) the identified abstract idea; thus is not significantly more than the identified abstract idea.      
	Further, regarding Applicant relies on Enfish in arguing for 101 patentability, the Office respectfully submits that Enfish has a specific limitation that amount to significantly more because in Enfish, there is a software improvement to database architecture, which makes the database faster to search.  There is no similar technological solution in the instant claim.  The claimed invention is merely storing the received user data in database; accessing the user data from the database and vending the user data according the user preferences associated with the user to one of a plurality of parties….; and compensating the user for vending the user data.  Compared with Enfish, there is no software improvement to database architecture, which makes the database faster to search in the claimed invention as in Enfish.  In other word, the claimed invention alone or in combination as a whole are not directed to improvements in computer technology or improvement in an existing technology or improvements in computer related technology as so are in Enfish. 
	Further, regarding Applicant relies on McRo in arguing for 101 patentability, the Office respectively submits that In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking).  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved the existing technological process".  Comparing McRo with the claimed invention, the claimed invention is merely storing the received user data in database; accessing the user data from the database and vending the user data according the user preferences associated with the user to one of a plurality of parties….; and compensating the user for vending the user data.  Compared with McRo, the claimed invention alone or in combination as a whole are not directed to improvements in computer technology or improvements in computer related technology as so are in McRo. 
	On pages 9 and 10, Applicant argued: “In addition, the claim as a whole is directed to an improvement (and does not tie up an abstract idea) and is thus not an abstract idea. The full scope of the claim under the broadest reasonable interpretation should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). In making this determination, it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements of the individual steps." When performing this evaluation, examiners should be "careful to avoid oversimplifying the claims" by looking at them generally and failing to account for the specific requirements of the claims. McRO, 837 F.3d at 1313, 120 USPQ2d at 1100. As noted by the Applicant, solutions in the past were did not allow users to dictate how their data was used and benefit from the data’s usage. It is also not abstract as many people can benefit from such an improvement over the state of the art”.
	The Office’s response:  However, the Office respectfully submits that the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination as a whole) of why they are an “abstract idea, not integrate the abstract idea into a practical application and not significantly more” based on the new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), which including Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (issued April 19, 2018); and new “2019 Revised Patent Subject Matter Eligibility Guidance”.  See details under 101 rejection above. 
	Further, Applicant asserted above “solutions in the past were did not allow users to dictate how their data was used and benefit from the data’s usage. It is also not abstract as many people can benefit from such an improvement over the state of the art”.  However, these are business solutions, which are solutions of the abstract idea(s) but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself as asserted by the Applicant. 
   For the above mentioned reasons, rejections under 35 U.S.C. 101 for independent claim 16 still remain and/or given.  Independent claims 1 and 11 recite similar features as in claim 16; therefore, are still rejected under 35 U.S.C. 101 for the similar reason as indicated above in claim 16.  Dependent claims 2-10, 12-15 and 17-20 are dependent of their base claims 1, 11 and 16.  Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain and/or given.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681